UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 11, 2011 CLIFTON SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-50358 34-1983738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1433 Van Houten Avenue, Clifton, New Jersey 07015 (Address of principal executive offices) (Zip Code) (973) 473-2200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders of Clifton Savings Bancorp, Inc. (the “Company”) was held on August 11, 2011.The final results for each of the matters submitted to a vote of stockholders at the annual meeting are as follows: 1. The following individuals were elected as directors, each for a three-year term bythe following vote: FOR WITHHELD John A. Celentano, Jr. 22,415,356 Thomas A. Miller 22,416,387 There were 2,459,307 broker non-votes on the proposal. 2. The appointment of ParenteBeard LLC as the Company’s independent registeredpublic accounting firm for the fiscal year ending March 31, 2012 was ratified bythe stockholders by the following vote: FOR AGAINST ABSTAIN There were no broker non-votes on the proposal. 3. An advisory vote was taken on the compensation of the Company’s namedexecutive officers as disclosed in the proxy statement and the vote was as follows: FOR AGAINST ABSTAIN There were 2,459,307 broker non-votes on the proposal. 4. An advisory vote was taken on the frequency of the advisory vote on thecompensation of the Company’s named executive officers and the vote was as follows: ONE YEAR TWO YEARS THREE YEARS ABSTAIN There were 2,459,573 broker non-votes on the proposal. Item 8.01Other Events On August 12, 2011, the Company issued a press release announcing the results of its annual meeting of stockholders held on August 11, 2011.A copy of the Company’s press release dated August 12, 2011 is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Number Description Press Release dated August 12, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. CLIFTON SAVINGS BANCORP, INC. Date: August 12, 2011 By: /s/John A. Celentano, Jr. John A. Celentano, Jr. Chairman of the Board and Chief Executive Officer
